MEMORANDUM**
We have jurisdiction to review the Board of Immigration Appeals’ (“BIA”) denial of a motion to reopen. See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1223 (9th Cir.2002). The BIA properly denied Juan Manuel Diaz’s motion, which raised the same insufficient factors of economic hardship, reduction in standard of living, and lack of educational opportunities previously rejected by the BIA. See Agyeman v. INS, 296 F.3d 871, 890, n. 2 (9th Cir.2002); see also Ramirez-Durazo v. INS, 794 F.2d 491, 498 (9th Cir.1986). The BIA therefore did not violate Diaz’s due process *844rights. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.